Exhibit 10(d)

 

Standard Form B of Award Agreement

Incentive Compensation Plan

Home Office

FOR: _________________

 

The elements of the plan are as follows:

 

1.       Key Operating initiatives

 

The Key Operating Initiatives element will be paid at       % of your annual
salary for ______% achievement of the following Key Operating Initiative:

 

Meet or be under your combined departments’ Expense Plan

 

The Company must have a profit and a profit improvement for this element to be
paid. The stipulation as described in number 3 of Section II, C of the attached
Glossary applies to this component.

Efficiency Bonus

 

An Efficiency Bonus may be earned on the combined departments’ expense margin
improvement over the previous year. This is a factor of the departments’
expenses as a percentage of the Company’s planned revenue. To earn this bonus
the threshold of a ___% expense margin improvement must be achieved with a bonus
cap at ____% margin improvement. The bonus is pro-rated between ___% and ___%,
and there must be a full year of margin improvement. Payout will be in
accordance with the schedule below:

 

Department Expense Margin Improvement Efficiency Bonus % of Salary  _____% ____
%  _____% ____ %

 

Departmental service levels cannot deteriorate, major projects postponed, or
expenses deferred, i.e., open positions, etc. These types of actions adversely
affect the Company and will cause disqualification of this bonus element.

 

All other terms and conditions of the Executive/Home Office Bonus Plan apply and
consequently this element will be subject to future modification and/or removal.

 

2.       internal customer service survey results

 

The Internal Customer Service Survey element will be paid on a sliding scale up
to a maximum of ___% of your annual salary:

 

Internal Customer Service Survey Results of Consolidated Departments Reporting
to Position Annual % of Salary ______ or more _____% _____ – _____ _____% _____
– _____ _____% Below _____ 0%

 

The Company must have a profit and a profit improvement for this element to be
paid.

 




 

Glossary of Terms and Conditions

 

           Rollins, Inc. Executive/Home Office Bonus Plan

 

I. General Plan Qualifiers and Provisions

 

A.The plan year for this bonus is January 1, ____ to December 31, ____.

 

B.Your bonus plan is subject to change each year.

 

C.Your bonus will be calculated using your actual current base salary as of
December 31, ____.

 

D.Your eligibility for a bonus and the amount due will be determined solely by
the Company.

 

E.Bonus payments will be made in one lump sum no later than March 15, ____,
minus applicable state and federal taxes. Other deductions may apply, e.g.,
401(k) deductions, etc.

 

F.You must be employed in the same position on December 31, ____ to be eligible
for a bonus, except as described below in (H.)

 

G.You will not receive a bonus if for any reason you are in a position on
December 31, ____ that is not eligible for a bonus or if you are not actively
employed on the date that the bonus is paid.

 

H.If you are promoted during the plan year from one bonus-eligible position to
another bonus-eligible position, the bonus components common to both plans carry
over to the new position. Plan components unique to the original bonus-eligible
position will be paid based on time spent in the position (must be at least 50
percent of the plan year). Bonus amounts on these unique components will be
calculated at the time of the transfer based on year-to-date results.

 

I.If you are hired into a bonus-eligible position during the year, or if you are
promoted during the plan year from a position that is ineligible for a bonus
into a bonus-eligible position, you will be eligible for a pro-rated bonus if
you are in the bonus-eligible position for at least 50 percent of the plan year.

 

J.You will not receive any bonus if you falsify documents, violate company
policy or know of such actions by employees under your direction without taking
corrective actions.

 

K.If any bonus amount was paid as a result of misrepresented or inaccurate
performance results or figures, the Company expressly reserves the discretionary
right to recoup those erroneous bonus overpayments immediately from any future
wages and compensation, subject to all applicable local, state and federal laws
pertaining thereto, or require repayment of some or all of the bonus
compensation paid.

 

L.Any disputes over your bonus will be resolved by the Compensation Committee.

 

M.The Compensation Committee reserves the right to reward outstanding
performance in unique situations by awarding an employee a bonus outside the
terms of the ____ Home Office Bonus Plan.

 


 

Glossary, Executive/Home Office Plan, Page 3

 

N.The actual profit from which the bonus may be determined may be subject to
adjustments as recommended by the President and approved by the Compensation
Committee for the year ____.

 

O.Acquisitions over $________ in revenue will be added to the Company strategic
plan (revenue and profit) based on a pro forma of the acquisition model for
bonus calculations.

 

P.Plan numbers are subject to change based on approved adjustments to Plan.

 

II.Plan Components

 

A.       General Provisions

The ____ Executive/Home Office Bonus Plans divide bonus opportunity into two
components: customer satisfaction and key operating initiatives. No bonus will
be paid under any component if Rollins Inc.’s pre-tax profit does not result in
a profit improvement in ____, as compared to ____.

 

B.       Customer Satisfaction Component

 

1.The ____ Internal Customer Service Surveys will utilize a format similar to
the ones utilized in ____.

 

2.Participants with this component will have this portion of their bonus
opportunity based on the weighted average rating of the departments who report
to them.

 

3.You will receive ___ percent of the bonus opportunity under this component if
your departments receive a weighted average rating of ___ or better.

 

4.You will receive ___ percent of the bonus opportunity under this component if
your departments receive a weighted average rating of ___ – ___.

 

5.You will receive ___ percent of the bonus opportunity under this component if
your departments receive a weighted average rating of ___ or above in the
survey.

 

C.       Key Operating Initiatives Component

 

1.The purpose of this portion of the bonus plan is to recognize achievement of
specific financial and/or strategic goals.

 

2.Participants with this component will have this portion of their bonus
opportunity based on 100% attainment (or better) of their combined departments’
expenses to plan and/or achievement of Department Expense Margin Improvement.

 

3.You will not receive any bonus for a KOI linked to your departments’ expenses
if you intentionally understaff your departments or delay an agreed-upon
project. Departmental service levels cannot deteriorate, major projects
postponed, or expenses deferred, i.e., open positions, etc. These types of
actions adversely affect the Company and will cause disqualification of this
bonus element.

 




 

Glossary, Executive/Home Office Plan, Page 4

 

ACKNOWLEDGMENT

 

I have received and read a copy of my Incentive Plan with the accompanying
Glossary of Terms and Conditions. I understand that participation in this Plan
should in no way be construed as a contract or promise of employment and/or
compensation. Employment is at-will, and therefore employment and compensation
can terminate, with or without cause and with or without notice, at any time at
the option of the Company or employee. I also understand that this Incentive
Plan will be subject to review, and likely to change next year.

 

 



        Plan Participant   Date  

 

 





 

